Case 2:20-cv-07885-JEM Document 22 Filed 08/25/21 Page 1 of 1 Page ID #:535



     Cyrus Safa
 1   Attorney at Law: 282971
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Adrian Denise Smith-Mangum
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   ADRIAN DENISE SMITH-                   ) Case No.: 2:20-cv-07885-JEM
     MANGUM,                                )
12                                          ) ORDER OF DISMISSAL
                                            )
13                Plaintiff,                )
                                            )
14         vs.                              )
                                            )
15   KILOLO KIJAKAZI,                       )
     Acting Commissioner of Social          )
16                                          )
     Security,                              )
17                                          )
                  Defendant.                )
18
19
20         The above captioned matter is dismissed with prejudice, each party to bear

21   its own fees, costs, and expenses.

22         IT IS SO ORDERED.

23   DATE: 8/25/2021
                               ___________________________________
24                             THE HONORABLE JOHN E MCDERMOTT
                               UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
